NOTICE OF ALLOWABILITY
Allowable Subject Matter
	Claims 1-8 are allowed.
The following is an examiner's statement of reason for allowance: wherein in a case where the vehicle is stopped at a position other than a switching position for switching a travel direction of the vehicle, the control device changes the shift position to a parking position or a neutral position unless a shift maintenance condition is satisfied, and the shift maintenance condition includes at least one of conditions (i) and (ii), the condition (i) being a condition that the vehicle is stopped at a position out of a prescribed range before the switching position and the vehicle is stopped according to an operation of the brake input member by the driver, the condition (ii), in a case where the vehicle is stopped for a cause, being a condition that the cause is removed within a prescribed period from occurrence of the cause or a stop of the vehicle, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                            Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        /SZE-HON KONG/Primary Examiner, Art Unit 3661